Exhibit 10.1

 

 

AMENDMENT AGREEMENT NO. 3

 

This AMENDMENT AGREEMENT NO. 3 (this “Agreement”), dated as of August 30, 2019
(the “Effective Date”), is made by and among AP Gaming Holdings, LLC, a Delaware
limited liability company (“Holdings”), AP Gaming I, LLC, a Delaware limited
liability company (the “Borrower”), Jefferies Finance LLC, as Administrative
Agent under the Existing Credit Agreement (as defined below) (the
“Administrative Agent”), and each of the Revolving Facility Lenders party
hereto.

 

PRELIMINARY STATEMENTS:

 

(1)     Holdings, the Borrower, the Lenders party thereto from time to time and
the Administrative Agent are party to that certain First Lien Credit Agreement,
dated as of June 6, 2017 (as amended on December 6, 2017, as amended and
restated on February 7, 2018, as amended and restated on October 5, 2018 and as
further amended, restated, supplemented, waived or otherwise modified from time
to time prior to the date hereof, the “Existing Credit Agreement”).

 

(2)     The Borrower and the Revolving Facility Lenders have agreed to amend the
definition of “Applicable Margin” that is applicable to the Initial Revolving
Loans in the Existing Credit Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

section 1.     Defined Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Existing Credit Agreement
as amended by this Agreement (the “Amended Credit Agreement”).

 

section 2.     Amendment to Existing Credit Agreement. Effective as of the
Effective Date,

 

(a) the definition of “Adjusted LIBO Rate” in the Existing Credit Agreement
shall be amended and restated in its entirety to read as follows:

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of (x) (a)
the LIBO Rate in effect for such Interest Period divided by (b) one minus the
Statutory Reserves applicable to such Eurocurrency Borrowing, if any; provided
that if the Adjusted LIBO Rate shall be less than zero pursuant to this clause
(x), such interest rate shall be deemed to be zero and (y) in the case of
Eurocurrency Borrowings composed of Eurocurrency Term Loans or Eurocurrency
Revolving Loans, 1.00%.

 

(b) clause (ii) of the definition of “Applicable Margin” in the Existing Credit
Agreement shall be amended and restated in its entirety to read as follows:

 

“(ii) with respect to any Initial Revolving Loan, 3.50% per annum in the case of
any Eurocurrency Loan and 2.50% per annum in the case of any ABR Loan; provided
that if the Borrower receives a corporate credit rating of at least B1 from
Moody’s at any time after the Effective Date, the Applicable Margin with respect
to any Initial Revolving Loan shall be 3.25% per annum in the case of any
Eurocurrency Loan and 2.25% per annum in the case of any ABR Loan, in each case,
at all times thereafter regardless of any future rating and”

 

1

--------------------------------------------------------------------------------

 

 

section 3.     Reference to and Effect on the Loan Documents. (a) On and after
the Effective Date, each reference in the Amended Credit Agreement to
“hereunder”, “hereof”, “Agreement”, “this Agreement” or words of like import and
each reference in the other Loan Documents to “Credit Agreement”, “First Lien
Credit Agreement”, “thereunder”, “thereof” or words of like import shall, unless
the context otherwise requires, mean and be a reference to the Amended Credit
Agreement. From and after the Effective Date, this Agreement shall be a Loan
Document under the Amended Credit Agreement.

 

(b)     The Security Documents and each other Loan Document, as specifically
amended by this Agreement, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed, and the respective
guarantees, pledges, grants of security interests and other agreements, as
applicable, under each of the Security Documents, notwithstanding the
consummation of the transactions contemplated hereby, shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties
under the Existing Credit Agreement and the Amended Credit Agreement. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Agreement.

 

(c)     The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

section 4.     Binding Effect; Execution in Counterparts. This Agreement shall
become effective when it shall have been executed by Holdings, the Borrower the
Administrative Agent and the Revolving Facility Lenders, and thereafter shall be
binding upon and inure to the benefit of Holdings, the Borrower, the
Administrative Agent, each Issuing Bank and each Lender and their respective
permitted successors and assigns. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by .pdf or other
electronic form shall be effective as delivery of a manually executed original
counterpart of this Agreement.

 

section 5.     Amendments; Headings; Severability. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Revolving
Facility Lenders party hereto. The Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting
this Agreement. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

2

--------------------------------------------------------------------------------

 

 

section 6.     Governing Law; Etc.

 

(a)     THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

(b)      EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 AND 9.15
OF THE EXISTING CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL
HEREIN.

 

section 7.     No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Existing Credit Agreement or
discharge or release the Lien or priority of any Security Document or any other
security therefor. Nothing herein contained shall be construed as a substitution
or novation of the obligations outstanding under the Existing Credit Agreement
or instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith and except to the extent repaid as provided herein. This Agreement
shall not constitute a novation of the Credit Agreement or any other Loan
Document. Nothing implied in this Agreement or in any other document
contemplated hereby shall be construed as a release or other discharge of any of
the Loan Parties under any Loan Document from any of its obligations and
liabilities as a borrower, guarantor or pledgor under any of the Loan Documents.

 

section 8.     Notices. All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended Credit Agreement.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

HOLDINGS:

 

AP GAMING HOLDINGS, LLC, a Delaware limited

liability company

 

By:  /s/ Kimo Akiona

_____________________________

Name: Kimo Akiona

Title: CFO

     

BORROWER:

 

AP GAMING I, LLC, a Delaware limited liability

company

 

By:  /s/ Kimo Akiona

______________________________

Name: Kimo Akiona

Title: CFO

 

 

[Amendment Agreement No. 3]

 

--------------------------------------------------------------------------------

 

 

 

JEFFERIES FINANCE LLC, as Administrative Agent

and Revolving Facility Lender

 

 

By:  /s/ Paul McDonnell

______________________________

Name: Paul McDonnell

Title:   Managing Director

 

 

[Amendment Agreement No. 3]

 

--------------------------------------------------------------------------------

 

 

 

MACQUARIE CAPITAL FUNDING LLC, as a

Revolving Facility Lender

 

 

By:  /s/ Mimi Shah

_____________________________

Name: Mimi Shah

Title: Authorized Signatory

         

By:  /s/ Lisa Grushkin

______________________________

Name: Lisa Grushkin

Title: Authorized Signatory

 

 

[Amendment Agreement No. 3]

 